 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JASPER F. WILSON,                                 No. 2:15-cv-1481 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    JEFFREY A. BEARD, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief pursuant to 42 U.S.C. § 1983. This action was referred to this court by

19   Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20          On October 30, 2017, defendants filed a motion to dismiss. ECF No. 20. On January 29,

21   2018, plaintiff filed an opposition to defendants’ motion to dismiss. ECF No. 28. Defendants

22   filed a reply to plaintiff’s opposition on March 1, 2018. ECF No. 33.

23          On September 20, 2018, the court issued an order denying defendants’ motion to dismiss.

24   ECF No. 37. On October 3, 2018, defendants filed a motion for reconsideration of the decision

25   by a District Court judge. ECF No. 38.

26          In light of these facts, and in accord with 28 U.S.C. § 636(b)(1)(A)-(C), the undersigned

27   will vacate its September 20, 2018 order (ECF No. 37) and reinstate defendants’ motion to

28   dismiss (ECF No. 20). As a result, defendants’ motion for reconsideration (ECF No. 38) will be
                                                        1
 1   denied as moot. In addition, the court will direct the Clerk of Court to randomly assign a District
 2   Court judge to the case. Thereafter, by separate order, the undersigned will issue findings and
 3   recommendations regarding defendants’ motion to dismiss (ECF No. 20). Both parties will be
 4   given the opportunity to file objections to the findings and recommendations, which the assigned
 5   District Court judge will consider.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. The court’s September 20, 2018 order denying defendants’ motion to dismiss (ECF
 8   No. 37) is VACATED in its entirety with the following exception: The directive to the Clerk of
 9   Court therein to copy and attach the exhibits from plaintiff’s original complaint (ECF No. 1) to
10   plaintiff’s first amended complaint (ECF No. 12), shall stand;
11          2. Defendants’ motion to dismiss, filed October 30, 2017 (ECF No. 20), shall be
12   reinstated on the docket;
13          3. Defendants’ October 3, 2018 motion for reconsideration by a District Court judge
14   (ECF No. 38) is DENIED as moot; and
15          4. The Clerk of Court is directed to randomly assign a District Court judge to this action.
16   DATED: October 23, 2018
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
